SUMMARY ORDER

James Lattanzio appeals from a judgment of the United States District Court for the District of Connecticut (Thompson, J.), entered on October 7, 2003, dismissing his complaint against all defendants. It is assumed that the parties are familiar with the facts, the procedural context, and the specification of appellate issues.
We affirm the dismissal of the claims against the defendants in their individual capacities because they are entitled to qualified immunity. “[G]overnment officials performing discretionary functions ... are shielded from liability for civil damages insofar as their conduct does not violate clearly established statutory or constitutional rights of which a reasonable person would have known.” Harlow v. Fitzgerald, 457 U.S. 800, 818, 102 S.Ct. 2727, 73 L.Ed.2d 396 (1982). Lattanzio does not allege that the individual defendants violated any federal statute or right guaranteed to him by the Constitution. See R.R. Village Ass’n v. Denver Sewer Corp., 826 F.2d 1197, 1201-02 (2d Cir.1987) (“if state law makes the pertinent official action discretionary, one’s interest in a favorable decision does not rise to the level of a property right entitled to procedural due process protection”); Conn. Gen.Stat. § 31-76a(a) (2003) (authorizing, but not requiring, the Connecticut Department of Labor to conduct hearings in nonpayment of wage investigations).
The dismissal of Lattanzio’s claim against the Department of Labor and the individual defendants in their official capacities, as well as his state law claims, is affirmed for substantially the reasons stated by the district court.
For the reasons set forth above, the judgment of the district court is hereby AFFIRMED.